Title: From George Washington to Jonathan Trumbull, Sr., 10 October 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dear Sir
          Head Quarters West Point 10: October 1779
        
        I find, upon recurring to my letter of the 7th to your Excellency, that I was not sufficiently explicit in answering that part of yours of the 2d instant, in which you desire to know, whether, in my opinion, the Militia at present on duty on the Coast may be safely withdrawn from thence in case of the expected operations, and be considered as part of the 4000 demanded of the State. They undoubtedly may under such circumstances, because the enemy must, during the course of the operations, be confined to the defensive only, and that, upon

a very contracted plan. The troops that are already drawn out, and upon the Coast, may remain at their present stations till more particularly called for. I only wish that they may be formed into proper sized Regiments—compleatly officered, and in every respect ready to march at a moments warning, and that a return may be made to me specifying the Corps—their Stations, and the Officers upon whom I may call to march and join the Army when necessary. Those wanting to compleat the number of 4000 may rendezvous at Seabrook and Stratford as requested in mine of the 4th Inst. or join those now on the Coast as you shall judge best.
        I must beg your attention to that part of mine of the 4th which respects the time of service of the Militia now required. perhaps that, of those of whom we have been speaking, (except Colo. Meade and Colo. Wells’s Regiments) may expire before the stipulated time. If so, they must either be engaged anew, or others must be prepared to releive them upon the Ground, as the deficiency of so large a number, at a critical Moment, might be fatal to the whole plan of operations. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s Most obt Servt
        
          Go: Washington
        
      